UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 7, 2007 XENOPORT, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-51329 94-3330837 (Commission File No.) (IRS Employer Identification No.) 3410 Central Expressway Santa Clara, California 95051 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 616-7200 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2Financial Information Item 2.02Results of Operations and Financial Condition. On November 7, 2007, XenoPort, Inc. issued a press release announcing financial results for the three and nine months ended September 30, 2007.A copy of such press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. The information in this Current Report on Form 8-K, including the exhibit hereto, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended.The information contained herein and in the accompanying exhibit shall not be incorporated by reference into any filing with the U.S. Securities and Exchange Commission made by XenoPort, whether made before or after the date hereof, regardless of any general incorporation language in such filing. Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit Description 99.1 Press release, dated November 7, 2007, relating to XenoPort’s financial results for the three and nine months ended September 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. XenoPort, Inc. (Registrant) Dated: November 7, 2007 By: /s/ William G. Harris William G. Harris Senior Vice President of Finance and Chief Financial Officer Exhibit Index Exhibit Description 99.1 Press release, dated November 7, 2007, relating to XenoPort’s financial results for the three and nine months ended September 30, 2007.
